DETAILED ACTION
Status of Claims: Claims 1-15 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 14 recites “the relative quality”; however this limitation have no antecedent basis. There is a similar problem in claims 8 and 15.
Claim 1 at lines 10-12 recites “queries are transmitted at incrementally lower transmission levels” and “first lower signal level”; however it is unclear what transmission signal levels or level is meant in the context where the queries are transmitted. There is a similar problem in claims 8 and 15.
Claim 1 at line 11 recites the limitation “until message loss is detected”; however it is unclear how the message loss is detected from the queries that are transmitted. There is a similar problem in claims 8 and 15.

Claim 5 at line 5 recites the limitation “until message loss is detected”; however it is unclear how the message loss is detected from the responses that are transmitted. There is a similar problem in claim 12.
Claim 7 at line 2 recites “the plurality of field devices”; however this limitation have no antecedent basis. There is a similar problem in claim 14.
All dependent claims 2-7 and 9-14 are rejected based on the virtue of their dependency on the allowed base claims 1 and 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hicks et al. (US 20030093513 A1).
Regarding claim 1, Hicks et al. disclose a system for qualitative analysis of baseband building automation networks comprising: at least one processor configured via executable instructions included in at least one memory to: carry out a plurality of tests on a serial communication network that includes at least one field device that carries out building automation communications on the serial communication network (paragraph [0008] and fig. 1; carrying out iteratively testings for the communications network to evaluate quality and performance. The network includes many endpoint nodes), wherein the plurality of tests include a first test that includes: transmitting a series of queries for devices on the serial communication network, in which the queries are transmitted at incrementally lower transmission signal levels until message loss is detected (paragraph [0088]; performance measurements of network test of each iteration includes delay average and percent of byte lost (packet loss)); and determining a first lower signal level at which transmissions of queries occur without message loss on the serial communication network (paragraph [0089]; observed packet loss is observed for each codec and compared with codec with no packet loss in a configuration) (fig. 10B; estimated score is determined for codec comparison when there is no packet loss); determine at least one classification of the relative quality of the serial communication network with respect to at least one predetermined scale of relative network quality based at least in part on the first lower signal level (paragraph [0016]; the obtained performance data is mapped to terms of quality rating and generating quality rating based on the mapped obtained performance data); and output on a display device the at least one classification (paragraph [0087]; benchmarking data using the network performance data is displayed in a graphical user interface).
Regarding claim 8, Hicks et al. disclose a method for qualitative analysis of baseband building automation networks comprising: through operation of at least one processor: carrying out a plurality of tests on a serial communication network that includes at least one field device that carries out building automation communications on the serial communication network (paragraph [0008] and fig. 1; carrying out iteratively testings for the communications network to evaluate quality and performance. The network includes many endpoint nodes), wherein the plurality of tests include a first test that includes: transmitting a series of queries for devices on the serial communication network, in which the queries are transmitted at incrementally lower transmission signal levels until message loss is detected by the at least one field device failing to respond to the queries (paragraph [0088]; performance measurements of network test of each iteration includes delay average and percent of byte lost (packet loss)); and determining a first lower signal level at which transmissions of queries occur without message loss on the serial communication network (paragraph [0089]; observed packet loss is observed for each codec and compared with codec with no packet loss in a configuration) (fig. 10B; estimated score is determined for codec comparison when there is no packet loss); determining at least one classification of the relative quality of the serial communication network with respect to at least one predetermined scale of relative network quality based at least in part on the first lower signal level (paragraph [0016]; the obtained performance data is mapped to terms of quality rating and generating quality rating based on the mapped obtained performance data); and outputting on a display device the at least one classification (paragraph [0087]; benchmarking data using the network performance data is displayed in a graphical user interface).  
Regarding claim 15, Hicks et al. disclose a non-transitory computer readable medium encoded with processor executable instructions that when executed by at least one processor, cause the at least one processor to carry out a method for qualitative analysis of baseband building automation networks comprising: carrying out a plurality of tests on a serial communication network that includes at least one field device that carries out building automation communications on the serial communication network (paragraph [0008] and fig. 1; carrying out iteratively testings for the communications network to evaluate quality and performance. The network includes many endpoint nodes), wherein the plurality of tests include a first test that includes: transmitting a series of queries for devices on the serial communication network, in which the queries are transmitted at incrementally lower transmission signal levels until message loss is detected by the at least one field device failing to respond to the queries (paragraph [0088]; performance measurements of network test of each iteration includes delay average and percent of byte lost (packet loss)); and determining a first lower signal level at which transmissions of queries occur without message loss on the serial communication network (paragraph [0089]; observed packet loss is observed for each codec and compared with codec with no packet loss in a configuration) (fig. 10B; estimated score is determined for codec comparison when there is no packet loss); determining at least one classification of (paragraph [0016]; the obtained performance data is mapped to terms of quality rating and generating quality rating based on the mapped obtained performance data); and outputting on a display device the at least one classification (paragraph [0087]; benchmarking data using the network performance data is displayed in a graphical user interface).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 20180046919 A1) disclose iterative testing of network. In each iteration, corresponding/updating weight and training dataset is used and storing trained network and tesing its loss. Loss of the present iteration is compared to calculate improvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476